Opinion by
Rige, P. J.,
The first three assignments of error relate to the admission of evidence, the nature of which appears in the offers quoted in the assignments, and its relevancy is shown by the following extract from the opinion of the learned court below overruling plaintiffs’ motion for a new trial: “Edward S. Hyde, defendant above named, on May 29, 1902, obtained a judgment against E. H. Baker for $2,454.30 for goods sold to him by the defendant, Edward S.. Hyde, during the early part of the year 1901, and prior to the transfer of E. H. Baker of all his real estate and personal property to George W. Gise, an attorney, and by the attorney to Deborah L. Baker, wife of E. H. Baker, under whom the plaintiffs above named claim title. The evidence *269further establishes that at the same time E. H. Baker was indebted to other parties in several thousand dollars and that judgments were subsequently obtained against him. It further appears that Mr. Baker sold his bank stock for $3,100, and drew out of the bank $4,000 which the same day was credited to Baker Brothers, above named plaintiffs. Subsequent to Mr. Hyde obtaining his judgment on May 29, 1902, an execution was issued against Mr. Baker, the father, a levy made upon some of the personal property, which formerly belonged to the father and which had been sold to Gise, the attorney, on April 15,1901, and by him sold to Mrs. Baker, the wife of E. H. Baker and the mother of plaintiffs, who claimed the property in controversy. Under the evidence, the execution creditor claimed that the transfer by E. H. Baker, of practically all his property, was done for the purpose of defrauding his creditors, and the sale of the goods in controversy, to the plaintiffs and then carrying on of the business, which had been carried on for years by their father was simply a cover for their father to enable him to defeat his creditors. For this purpose the execution creditor put in evidence the bill of sale of the personal property, the deeds for the transfer of real estate, the sale of the bank stock, and the withdrawal of the $4,000, deposit of the father and the subsequent depositing of same to the credit of the sons, who are plaintiffs in this controversy, and followed these transfers by showing the value of the personal property and of the real estate.” In connection with his references to these transactions and to the evidence as to the actual value of the property as contrasted with the expressed consideration, the learned trial judge said in his charge: “The object of admitting that evidence was to show on the part of the plaintiffs (defendant) that this transfer of the property by the father to the wife and the transfer of the money in bank from the father to the sons’ account was done for the purpose of defrauding creditors, several creditors, at least of the father, and for the purpose of satisfying you that the sons, who are the plaintiffs in this case, knew of this fraudulent transaction and were a party to it, and that the sons at the present time, or at the time of the levy, subsequent to April 11, 1901, were carrying *270on this business simply as a cover for the father. In other words, that the business was really the father’s business and not the sons’ business, and that in my opinion is the vital question in this case.” No part of the charge is assigned for error, and even if this part were, we would hold it to be a fair statement of the main question in the case, and as showing, without necessity for much argument, the relevancy thereto of the evidence now under consideration. In their affidavit in support of their claim, the plaintiffs alleged that they derived title to the property levied upon by sale from E. H. Baker. If so, it was competent for the defendant to show by all the circumstances that this transaction was part of one scheme to defraud the creditors of E. H. Baker. And, even if it be assumed that some of the property was acquired by the. plaintiffs from other sources in the course of the business after they ostensibly took charge of it, it certainly was competent to show that the business was really the father’s and not the sons’; and, as counsel for the appellee well say, in trying the title to the personal property levied on, the whole transaction had to be revealed in order to understand its different parts. “The rule that great latitude should be given in investigating questions of fraud is elementary: B. & O. R. R. Co. v. Hoge, 34 Pa. 214. It was said in Reinhard v. Keenbartz, 6 Watts, 93: ‘Upon the trial of an issue involving questions of fraud, great liberality should be allowed in the admission of evidence, that the jury may be able to determine from all the circumstances whether the transaction was fraudulent or not.’ In Stauffer v. Young, 39 Pa. 455, the reason of the rule was fully and clearly stated: ‘The meaning of the maxim that great liberality of evidence is to be allowed in the trial of questions of fraud is that every circumstance in the condition and relation of the parties, and every act and declaration of the person charged with the fraud, shall be competent evidence, if in the opinion of the judicial mind it bears such a relation to the transaction under investigation as in its nature is calculated to persuade the jury that the allegation of fraud is or is not well founded:’ Fell, J., in Glessner v. Patterson, 164 Pa. 224. We are of opinion that the evidence under consideration is within the rule and the reason *271of it and was properly admitted. The first three assignments are overruled. We remark in addition, lest our omission to do so be misunderstood, that the first and third assignments do not conform to our rule, in that they do not incorporate the evidence admitted under the offers, and might be dismissed for that reason alone.
The appellant’s counsel place greater reliance on the fourth assignment. The question arose in this way: In the presentation of their case the defendant called E. H. Baker, who was evidently not a friendly witness, and examined him as to the fact of his having transferred his real estate and personal property — a fact otherwise proved and not in dispute — but not as to the consideration. After the defendant rested, the plaintiffs recalled the witness for the purpose of showing the real consideration of the transfer. As shown by the bill of exception quoted in the assignment, considerable discussion took place between court and counsel as to the relevancy of the testimony, but in the end, counsel for plaintiff stated that they did not call him in rebuttal but for cross-examination. Then the objection was distinctly made that the proposed cross-examination did not relate to anything upon which he was examined in chief, and it is apparent that the court rejected the proposed cross-examination upon that ground. In this there was no error. The ruling, and it is the only ruling upon the examination or cross-examination of this witness that is assigned for error, did not preclude the plaintiffs from calling him in rebuttal and obtaining a ruling as to the relevancy of his testimony and assigning that for error, if it was against them. While they did afterwards call him distinctly in rebuttal, they have assigned no ruling then made for error. There were substantial reasons, growing out of the attitude of this witness towards the parties, why the defendant was justified in insisting that the plaintiffs’ rebuttal should not be brought out in the cross-examination of the witness, unless it was strictly cross-examination.
Upon a full consideration of all the matters assigned for error we find no cause for reversal.
The judgment is affirmed.